Title: To James Madison from Robert Montgomery, 21 May 1803
From: Montgomery, Robert
To: Madison, James


					
						Sir,
						Alicante 21st. May 1803
					
					I had the honor of addressing you on the 27th. Ultimo, forwarding Copy of a Letter received from Mr. OBrien at Algiers, Since which the enclosed has been handed me for you, sincerly hoping he may be able to weather out the squall he so much dreads
					No Tripolin Corsairs have appeared on this Coast since the Capture of the Francklin Capn. Morris and tho our merchantmen continue to navigate here with some dread they have since that time been entirely unmollested.  Our Convoys for want of small Vessels are unsufficient to cover all the trade.  With much respect I have the honor to be Sir Your Obdt. very humle. Servt.
					
						Robt. Montgomery
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
